| of 1

about:blank

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
ve ORDER
GIOVANNI DE LA MORA, $121 Cr. 133 (VM)
Defendant,

 

 

It is HEREBY ORDERED that defendant Giovanni De La Mora shall surrender to the
vi New york
Peas: by May 5, 2021 -and-that he be transfered t6

  
 
 

United States Marshal’s Service in de
a facility..in the-vicinity-of the Southern District of New-York. On May 5, 2021, prior to his

surrender, Mr. De La Mora may remove his GPS monitoring bracelet, at the direction of his pre-

trial services officer.

SO ORDERED:
Dated: New York, New York
May 3, 2021

Ldthaun + uke

THE HONORABLE HO H. PARKER
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK

§/2/2021, 6:45 PM

 
